DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

                                                            
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		    Specification 
	The specification is objected to because:
The 'Cross-References to Other Applications: See 37 CFR 1.78 and MPEP § 201.11 does not meet the requires for this section. Applicants are requested to provide the missing information of related applications and the status thereof on page 1 of the specification. 
			        Drawings
	The formal drawings are accepted. 


                                         Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,152,955. 

For the purpose of illustration, only claim 1 of the instant application is compared with claims 1 of the '955 application in the following table (highlighting is used to indicate conflicting limitations):

Instant Application No. 17479612
U.S. Patent No. 11,152,955

1. A method for fast decoding a linear code based on soft decision, the method comprising: 

sorting received signals in a magnitude order to obtain sorted signals; 

5obtaining hard decision signals by performing hard decision on the sorted signals; 

obtaining upper signals corresponding to most reliable bases (MRBs) from the hard decision signals; 

obtaining a permuted and corrected codeword candidate using the upper 10signals and an error vector defined as a vector having a current order according to a hamming weight; 

calculating a cost for the error vector using a cost function; and determining the permuted and corrected codeword candidate as a permuted and corrected codeword according to a result of comparing the calculated cost with a 15minimum cost.


1. A method for fast decoding a linear code based on soft decision, the method comprising:  

5sorting received signals in a magnitude order to obtain sorted signals; 

obtaining hard decision signals by performing hard decision on the sorted signals; 

obtaining upper signals corresponding to most reliable bases (MRBs) from the hard decision signals;  

10obtaining a permuted and corrected codeword candidate using the upper signals and an error vector according to a current order; 


calculating a cost for the current order using a cost function; determining the permuted and corrected codeword candidate as a permuted and corrected codeword according to a result of comparing the calculated cost with a 15minimum cost; 


and determining a predefined speeding condition.



Rationals: 
Claim 1 of the instant application is a broader version of claim 1 of U.S. Patent No. 11,152,955, and several limitations in patented claim 1 have removed from the instant application of claim 1. Thus, claim 1 of the instant application may be considered as defining a broader genus version of the species defined in claim 1 of U.S. Patent No. 11,115,155. Therefore, the claims are obvious variations of each other and not patentably distinct.
Other parallel independent claims of the instant application have corresponding issues with the independent claims of Patent No. 11,152,955 are also rejected under non-statutory obviousness-type double patenting for the same rationales discussed above.  
Other parallel dependent claims of the instant application have corresponding issues with the dependent claims of U.S. patent no. 9,081,058 are also rejected under non-statutory obviousness-type double patenting  


                                            Allowable Subject Matter

Claims 1-20 would be allowable if the applicant files Terminal Disclaimer to overcome the rejection(s) under obvious-type non-statutory double patenting, set forth in this Office action.

                                       
                                   Conclusion
The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure: 
US PN: 7,203,893 Ker et al.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/
Primary Examiner, 
Art Unit 2112